UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-50838 NETLOGIC MICROSYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0455244 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3975 Freedom Circle Santa Clara, CA 95054 (408) 454-3000 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuance to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atJune 30,2011 Common Stock, $0.01 par value per share 69,005,530 shares Table of Contents NETLOGIC MICROSYSTEMS, INC. FORM 10-Q TABLE OF CONTENTS PageNo. PARTI: FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item3. Quantitative and Qualitative Disclosures About Market Risk 40 Item4. Controls and Procedures 40 PARTII: OTHER INFORMATION 41 Item1. Legal Proceedings 41 Item1A. Risk Factors 41 Item5. Other Information 42 Item6. Exhibits 43 Signatures 44 Table of Contents PART I: FINANCIAL INFORMATION Item1. Financial Statements NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS) (UNAUDITED) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Contingent earn-out liability, current - Deferred margin Software licenses and other obligations, current Total current liabilities Contingent earn-out liability, long-term - Software licenses and other obligations, long-term Other liabilities Total liabilities Stockholders' equity Common stock Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT FOR PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Change in contingent earn-out liability Acquisition-related costs - Total operating expenses Loss from operations ) Other income (expense): Gain recognized on investment in Optichron, Inc. - - Impairment charge on other investments ) - ) - Interest and other income (expense), net 93 ) ) Loss before income taxes ) Benefit from income taxes ) Net loss $ ) $ ) $ ) $ ) Net loss per share-basic and diluted $ ) $ ) $ ) $ ) Shares used in calculation-basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) (UNAUDITED) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization (Gain) loss on disposal of property and equipment 38 ) Interest and amortization of premium relating to debt securities - Stock-based compensation Stock settled contingent earn-out liability - Provision for (recovery of) doubtful accounts ) 93 Provision for inventory reserves Gain recognized on investment in Optichron, Inc. ) - Impairment charge on other investment - Deferred income taxes, net ) Excess benefit from stock-based awards ) - Changes in current assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets Accounts payable and accrued liabilities ) ) Cash settled contingent earn-out liability Deferred margin Other long-term liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of Optichron, Inc., net of cash acquired of $2.5 million ) - Purchase of property and equipment ) ) Purchase of short-term investments ) ) Sales and maturities of short-term investments - Purchase of long-term investments and other ) - Net cash used in investing activities ) ) Cash flows from financing activities: Payments of software license and other obligations ) ) Proceeds from issuance of common stock Proceeds from issuance of common stock in connection with a stock offering - Payments for stock issuance costs - ) Tax payments related to vested awards ) ) Excess tax benefit from stock-based awards - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of non-cash investing activities: Acquisition of property and equipment under capitalized software license and other obligations $ $ Earn-out obligation recognized as an increase in goodwill (see Note 5 for supplemental disclosure) $ $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents NETLOGIC MICROSYSTEMS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of NetLogic Microsystems, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and with the instructions for Form 10-Q and Regulation S-X for interim financial statements. Accordingly, they do not include all of the information and notes required for complete financial statements. In the opinion of management, all adjustments, consisting of only normal recurring items, considered necessary for a fair statement of the results of operations for the periods are shown. These unaudited financial statements should be read in conjunction with the audited financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December31, 2010. Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December31, 2011. Critical Accounting Policies and Estimates The preparation of the Company’s unaudited condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires it to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.The Company based these estimates and assumptions on historical experience and evaluated them on an ongoing basis to help ensure they remain reasonable under current conditions.Actual results could differ from those estimates. During the three and six months ended June 30, 2011, there were no significant changes to the critical accounting policies and estimates discussed in the Company’s 2010 annual report on Form 10-K, except for accounting for the contingent earn-out liability associated with the acquisition of Optichron discussed in Note 5, Business Combination and Note 8, Fair Value Measurements. Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (“FASB”) amended its guidance on the presentation of comprehensive income.Under the amended guidance, an entity has the option to present comprehensive income in either one or two consecutive financial statements.A single statement must be present the components of net income and total net income, the components of other comprehensive income and total other comprehensive income, and a total for comprehensive income.In a two-statement approach, an entity must present the components of net income and total net income in the first statement.That statement must be immediately followed by a financial statement that presents the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.The option under current guidance that permits the presentation of other comprehensive income in the statement of changes in stockholders’ equity has been eliminated.The amendment becomes effective retrospectively for the Company’s interim period ending March 31, 2012.Early adoption is permitted.The Company is currently assessing the impact that this potential change would have on its financial position, results of operations or cash flows. In May 2011, the FASB amended its guidance, to converge fair value measurement and disclosure guidance in U.S. GAAP with International Financial Reporting Standards (“IFRS”). IFRS is a comprehensive series of accounting standards published by the International Accounting Standards Board.The amendment changes the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements.For many of the requirements, the FASB does not intend for the amendment to result in a change in the application of the requirements in the current authoritative guidance. The amendment becomes effective prospectively for the Company’s interim period ending March 31, 2012. Early application is not permitted.The Company does not expect the amendment to have a material impact on its financial position, results of operations or cash flows. 6 Table of Contents 2. Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with ASC 260, Earnings per Share. Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted net income (loss) per share is computed by dividing net income (loss) by the sum of the weighted average number of common shares outstanding and dilutive potential common shares. The following table sets forth the computation of basic and diluted net income (loss) per share attributable to common stockholders (in thousands, except per share data): Three Months Ended June 30, Six Months Ended June 30, Net loss: basic and diluted $ ) $ ) $ ) $ ) Shares used in calculation - basic and diluted Net loss per share: basic and diluted $ ) $ ) $ ) $ ) Antidilutive potential common shares, excluded from diluted per share computation 7 Table of Contents 3. Stock-Based Compensation The Company has adopted stock plans that provide for grants of equity-based awards to employees, which consist of awards of stock options and restricted stock units. In addition, the Company has an Employee Stock Purchase Plan (“ESPP”) that allows employees to purchase its common stock at a discount through payroll deductions. The estimated fair value of the Company’s equity-based awards, less expected forfeitures, is amortized over the service period of the awards. The Company also grants stock options and restricted stock units to new employees in accordance with Nasdaq Marketplace Rule 5635(c)(4) as an inducement material to the new employee’s entering into employment with the Company. During the six months ended June 30, 2011, the Company corrected a limitation in the calculation of stock-based compensation performed by a third party vendor, and as a result, reduced its compensation expenses by $0.5 million. The change was not material to prior periods and is not expected to have a significant impact on stock-based compensation expense for the current year.The total stock-based compensation expense recognized was allocated as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, Cost of revenue $ Research and development Selling, general and administrative Total stock-based compensation expense $ In addition, the Company capitalized approximately $0.1 million and $0.1 million of stock-based compensation in inventory as of June 30, 2011 and December31, 2010, respectively, which represented indirect manufacturing costs related to its inventory. Stock Options The exercise price of each stock option typically equals the market price of the Company’s common stock on the date of grant. Most options vest over four years and expire no later than ten years from the grant date. During the six months ended June 30, 2011 and 2010, the Company did not grant any stock options. As of June 30, 2011, the total unrecognized compensation cost related to unvested stock options granted and outstanding was approximately $10.3 million with a weighted average remaining vesting period of 2.2 years. Restricted Stock During the six months ended June 30, 2011 and 2010, the Company granted restricted stock units representing the future right to acquire approximately 685,000 and 445,000 shares of common stock, respectively. These awards vest over the requisite service period, which ranges from six months to four years. Additionally, during the three months ended June 30, 2011, the Company assumed unvested restricted stock units under its merger agreement with Optichron, Inc. (“Optichron”) representing future rights of the holder to acquire approximately 548,000 shares of common stock.Approximately 62,000 shares vested immediately and 486,000 shares generally vest over a five-year service period. The fair value of the restricted stock units was determined using the fair value of the Company’s common stock on the acquisition date. The fair value of the restricted stock units is being amortized on a straight-line basis over the service period, and is reduced for estimated forfeitures. As of June 30, 2011, the total unrecognized compensation cost related to the unvested restricted stock units granted was approximately $93.2 million, which is expected to be recognized over a weighted average period of 2.4 years. 8 Table of Contents Employee Stock Purchase Plan The Company’s ESPP provides that eligible employees may purchase up to $25,000 of shares of common stock annually over the course of two six-month offering periods. The purchase price to be paid by participants is 85% of the price per share of the Company’s common stock either at the beginning or the end of each six-month offering period, whichever is less. ESPP Valuation Assumptions The fair value of each purchase is estimated at the beginning of each offering period using the Black-Scholes option pricing model. The weighted average assumptions used in the model are outlined in the following table: Three Months Ended June 30, Six Months Ended June 30, Employee Stock Purchase Plan: Risk-free interest rate % Expected life of options (in years) Expected dividend yield % Volatility 43
